Name: Commission Regulation (EEC) No 2064/82 of 28 July 1982 amending Regulation (EEC) No 1204/72 on detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/ 18 Official Journal of the European Communities 29 . 7 . 82 COMMISSION REGULATION (EEC) No 2064/82 of 28 July 1982 amending Regulation (EEC) No 1204/72 on detailed rules for the application of the subsidy system for oilseeds Article 27 of Regulation (EEC) No 1204/72 denatured seeds and mixtures of seeds and also seeds recognized as seeds for sowing are excluded from control ; whereas because of their oil content, white striated sunflower seeds should also be excluded from the control system mentioned in the said Article 9 on condition that they are put up in bags of a certain maximum content ; Whereas the said Article 9 states that a security may be required for seeds and mixtures of seeds brought under control ; whereas, in the interests of uniformity of Community law, the rules on forfeiture of all or part of the security should be adapted ; Whereas Article 28 ( 1 ) of Regulation (EEC) No 1204/72 fixed the amount of the security referred to in Article 9 (2) of Regulation (EEC) No 2114/71 ; whereas having regard to the trend of prices on the world market and to the level of aid fixed in recent months, it is necessary to increase the amount of the security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Whereas Council Regulation (EEC) No 851 /78 of 24 April 1978 amending Regulation (EEC) No 2114/71 on the subsidy for oilseeds (3) limited the subsidy for colza and rape seed to seeds with an erucic acid content not exceeding a determined percentage, except for colza seeds with a high erucic acid content to be used for non-food purposes ; whereas subse ­ quently to this amendment Commission Regulation (EEC) No 2980/78 (4) amended Commission Regula ­ tion (EEC) No 1204/72 of 7 June 1972 laying down detailed rules for the application of the subsidy system for oilseeds (^ ; whereas since the period of application of Regulation (EEC) No 851 /78 has expired it is neces ­ sary to repeal Regulation (EEC) No 2980/78 and in consequence to restore application of the old formula ­ tion of the relevant Articles of Regulation (EEC) No 1204/72 with certain necessary changes ; Whereas Article 10 ( 1 ) of Regulation (EEC) No 1204/72 laid down that, except in cases of force majeure, the ID part of the certificate is to make it obligatory to process the identified quantity within a period of 270 days from the day of issue ; whereas Commission Regulation (EEC) No 3699/81 (6) dero ­ gated from this provision by reducing the time limit to 60 days for the first half of 1982 ; whereas the expe ­ rience acquired during this period indicates that the time limit should be set permanently at 150 days ; Whereas under Article 9 of Council Regulation (EEC) No 2114/71 Q a control system is to be applied to all imported seeds and mixtures of seeds ; whereas under HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1204/72 is amended as follows : 1 . Article 2 is replaced by the following : 4Article 2 For the purposes of this Regulation "oil milF means : (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (a) any building or other place within the precincts of an establishment which produces oil ; and (b) if the seeds cannot be stored within these precincts, any building situated outside them in which the seeds can be properly stored under control and which has been approved in advance by the authority responsible for that control .' (2) OJ No L 162, 12 . 6 . 1982, p . 6 . ( 3) OJ No L 116, 28 . 4 . 1978 , p . 4. (4) OJ No L 335, 19 . 12 . 1978 , p . 17 . 0 OJ No L 133 , 10 . 6 . 1972, p . 1 . ( «) OJ No L 369 , 24 . 12 . 1981 , p . 32. 0 OJ No L 222, 2 . 10 . 1971 , p . 2 . 29 . 7 . 82 Official Journal of the European Communities No L 220/ 19 2. Article 3 (3) is replaced by the following : '3 . For the purposes of control separate stock records shall be kept at the oil mill , for seeds harvested in the Community and for imported seeds, which must show :  quantities entering the mill , specifying net weight as received and oil , moisture and impu ­ rity content,  movements of seeds between the buildings and places mentioned in Article 2 (a) and those mentioned in Article 2 (b),  quantities of seeds processed and quantities of oil and oilcake obtained from these seeds .' 3 . Article 6 ( 1 ) is replaced by the following : ' 1 . Application may be made for the ID part of the certificate for a single lot or for several lots . In no case may an application be made for the ID part of the certificate in respect of a lot for which an ID part has already been issued. "Lot" shall be understood to mean a quantity of seeds determined by the interested party, given a number by him when it enters the oil mill and analyzed pursuant to Article 33 .' 4 . The first subparagraph of Article 10 ( 1 ) is replaced by the following : 'Except in cases of force majeure the ID part of the certificate carries with it the obligation to process the quantity identified therein within 150 days of the date of its issue .' 5 . In Article 21 ( 1 ) the amount '4-8 ECU' is replaced by '6 ECU'. 6 . Article 25 is replaced by the following : of administrative control offering equivalent guarantees shall be applied at the time of import to all seeds or mixtures of seeds referred to in that Article except for :  seeds and mixtures of seeds recognized as seeds for sowing under the legislation of the importing Member State,  colza and rape seed and mixtures containing such seed that have been denatured as indi ­ cated in Regulation (EEC) No 190/68 ,  white and striped sunflower seeds in bags with a maximum content of 100 kg. These seeds may contain up to 10 % of black sunflower seeds . Securities shall be lodged for seeds brought under control .' 8 . Article 28 ( 1 ) is amended as follows :  in the first indent '22 ECU' is replaced by '25 ECU',  in the second indent '23 ECU' is replaced by '28 ECU'. 9 . Article 29 (2) is replaced by the following : '2 . If the time limits mentioned in paragraph 1 are not met, the security shall be forfeit . However, if the proof referred to in paragraph 1 is presented not later than nine months after the expiry of the period mentioned in that paragraph , the security shall be reimbursed less 10 % thereof for each month or part of a month by which presentation of the said proof is late .' 10 . Article 33 is replaced by the following : 'Article 25 'Article 33 The drawing of samples, the reduction of samples to samples for analysis and the determination of oil , impurity and moisture content shall be carried out by the uniform Community methods set out in Annexes I to IV of Regulation (EEC) No 1470/78 .' 1 . The subsidy shall be granted only for seeds of sound and fair merchantable quality and, as far as sunflower seeds are concerned, for seeds with less than 1 % white and striped seed . 2. The subsidy shall be paid on presentation of the ID part of the certificate and after certification by the authority responsible for control , that the seed identified in the certificate has been processed within the period mentioned in Article 10 ( 1 ). 3 . The subsidy shall be paid within 120 days of the certification referred to in paragraph 2.' 7 . Article 27 ( 1 ) is replaced by the following : ' 1 . In accordance with Article 9 of Regulation (EEC) No 2114/71 , a system of customs control or Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ), (2), (3), (6) and ( 10) shall apply with effect from 1 July 1982. No L 220/20 29 . 7 . 82Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982. For the Commission Poul DALSAGER Member of the Commission